 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into in
duplicate this 6th day of November, 2007, by and among Geoffrey Greenwood (the
“Seller”), Fountainhead Capital Management Limited, a Jersey, Channel Islands
corporation (the “Purchaser”) and Yacht Finders, Inc., a Delaware corporation
(the “Corporation”).
 
RECITALS


A. The Seller is the owner of five million (5,000,000) shares of common stock
issued by the Corporation (the “Shares”).


B. The Purchaser desires to purchase the Shares from the Seller, on the terms
and subject to the conditions specified in this Agreement.


C. The Seller desires to sell, assign, transfer, convey, surrender, deliver, and
set over the Shares to the Purchaser, on the terms and subject to the conditions
specified in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION OF THE RECITALS SPECIFIED ABOVE THAT SHALL BE
DEEMED TO BE A SUBSTANTIVE PART OF THIS AGREE-MENT, AND THE MUTUAL COVENANTS,
PROMISES, UNDERTAKINGS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES SPECIFIED IN
THIS AGREEMENT AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE OBLIGATED
LEGALLY AND EQUITABLY, THE PARTIES DO HEREBY COVENANT, PROMISE, AGREE, REPRESENT
AND WARRANT AS FOLLOWS:


1. Purchase of Shares. On the terms and subject to all of the conditions
specified by the provisions of this Agreement and upon the performance by each
of the parties of their respective obligations created by the provisions of this
Agreement, the Seller hereby forever and irrevocably sells, assigns, transfers,
surrenders, conveys, delivers, and sets over the Shares to the Purchaser, and
the Purchaser hereby purchases the Shares from the Seller.


2. Closing Date. Subject to the satisfaction (or waiver) of the conditions
thereto set forth in Section 5 and Section 6 below, the date and time of the
sale of the Shares pursuant to this Agreement (the “Closing Date”) shall be such
other mutually agreed upon time. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall occur on the Closing Date at the offices of
Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32 Floor, New York, New York
10006 or at such other location as may be agreed to by the parties. If the
Seller fails to deliver the Shares by the Closing Date, the Purchaser may
terminate this Agreement at its sole election.


3. Form of Payment. On the Closing Date, (i) Seller shall deliver to Purchaser
certificates representing the Shares together with a medallion guaranteed stock
power signed in blank, which Purchaser is then purchasing, against delivery of
the Purchase Price and (ii) Purchaser shall pay the Purchase Price, in United
States dollars by wire transfer pursuant to the instructions set forth on
Schedule A.
 
 
1

--------------------------------------------------------------------------------

 

4. The Purchase Price. The Purchaser shall deposit or cause to be deposited with
Sichenzia Ross Friedman Ference LLP, counsel for the Purchaser ( “SRFF”), the
principal amount of $512,500 (the “Purchase Price”), which shall be held and
distributed by the SRFF for distribution to the Seller.


5. Representations and Warranties of the Seller and the Corporation. The Seller
and the Corporation hereby jointly and severally represent and warrant to the
Purchaser that:


5.1. Organization and Good Standing. The Corporation is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation. The Corporation is not required to be
qualified to transact business in any other jurisdiction where the failure to do
so would reasonably be expected to result in (i) a material adverse effect on
the legality, validity or enforceability of this Agreement, (ii) a material
adverse effect on the results of operations, assets, business or financial
condition of the Corporation , taken as a whole, or (iii) a material adverse
effect on the Corporation’s ability to perform in any material respect on a
timely basis its obligations under this Agreement (any of (i), (ii) or (iii), a
“Material Adverse Effect”).


5.2. Authority.


(a) The Corporation has full power and authority (corporate and otherwise) to
carry on its business and has all permits and licenses that are necessary to the
conduct of its business or to the ownership, lease or operation of its
properties and assets.


(b) The execution of this Agreement and the delivery hereof to the Purchaser and
the sale contemplated herein have been, or will be prior to Closing, duly
authorized by the Board of Directors of the Corporation, having full power and
authority to authorize such actions.


(c) Subject to any consents required under Section 5.7 below, the Seller and the
Corporation have the full legal right, power and authority to execute, deliver
and carry out the terms and provisions of this Agreement; and this Agreement has
been duly and validly executed and delivered on behalf of the Seller and the
Corporation and constitutes a valid and binding obligation of the Seller and the
Corporation, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors' rights and subject to general
principles of equity that restrict the availability of equitable remedies.


(d) Except as set forth in Schedule 5.2, neither the execution and delivery of
this Agreement, the consummation of the transactions herein contemplated, nor
compliance with the terms of this Agreement will violate, conflict with, result
in a breach of, or constitute a default under any statute, regulation,
indenture, mortgage, loan agreement, or other agreement or instrument to which
the Seller or the Corporation is a party or by which it or any of them is bound,
any charter, regulation, or bylaw provision of the Corporation, or any decree,
order, or rule of any court or governmental authority or arbitrator that is
binding on the Seller or the Corporation in any way.
 
 
2

--------------------------------------------------------------------------------

 


5.3. Shares.


(a) The authorized capital stock of the Corporation consists of 20,000,000
shares of preferred stock, par value $0.0001, of which there are no shares
issued and outstanding and 80,000,000 shares of common stock, par value $0.0001
per share, of which 5,199,000 shares are issued and outstanding as of the
Closing Date. All of the Corporation’s Shares are duly authorized, validly
issued, fully paid and non-assessable.


(b) Seller is the lawful record and beneficial owner of 5,000,000 Shares, free
and clear of any liens, pledges, encumbrances, charges, claims or restrictions
of any kind, except as set forth in Schedule 5.3, and have, or will have on the
Closing Date, the absolute, unilateral right, power, authority and capacity to
enter into and perform this Agreement without any other or further
authorization, action or proceeding, except as specified herein.


(c) There are no authorized or outstanding subscriptions, options, warrants,
calls, contracts, demands, commitments, convertible securities or other
agreements or arrangements of any character or nature whatever under which the
Corporation is or may become obligated to issue, assign or transfer any shares
of capital stock of the Corporation. Upon the delivery to Purchaser on the
Closing Date of the certificates representing the Shares, Purchaser will have
good, legal, valid, marketable and indefeasible title to 98.67 % the then issued
and outstanding shares of capital stock of the Corporation, free and clear of
any liens, pledges, encumbrances, charges, agreements, options, claims or other
arrangements or restrictions of any kind.


5.4. Basic Corporate Records. The copies of the Certificate of Incorporation of
the Corporation (certified by the Secretary of State or other authorized
official of the jurisdiction of incorporation), and the Bylaws of the
Corporation, as the case may be (certified as of the date of this Agreement as
true, correct and complete by the Corporation secretary or assistant secretary),
all of which have been delivered to the Purchaser, are true, correct and
complete as of the date of this Agreement.


5.5. Minute Books. The minute book of the Corporation, which has been exhibited
to the Purchaser, contain true, correct and complete minutes and records of all
meetings, proceedings and other actions of the shareholders, Board of Directors
and committees of such Board of Directors of the Corporation, if any, and, on
the Closing Date, will contain true, correct and complete minutes and records of
any meetings, proceedings and other actions of the shareholders, Board of
Directors and committees of such Board of Directors of the Corporation.
 
 
3

--------------------------------------------------------------------------------

 


5.6. Subsidiaries and Affiliates. The Corporation has no subsidiaries.


5.7. Consents. Except as set forth in Schedule 5.7, no consents or approvals of
any public body or authority and no consents or waivers from other parties to
leases, licenses, franchises, permits, indentures, agreements or other
instruments are (i) required for the lawful consummation of the transactions
contemplated hereby, or (ii) necessary in order that the Business can be
conducted by the Purchaser in the same manner after the Closing as heretofore
conducted by the Corporation nor will the consummation of the transactions
contemplated hereby result in creating, accelerating or increasing any liability
of the Corporation.


5.8. SEC Reports; Financial Statements. The Corporation has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Corporation under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Corporation was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The audited financial statements of the Corporation and its
Subsidiaries for the past two fiscal years and unaudited financial statement for
the most recent fiscal quarter, to the extent not included in the SEC Reports,
are attached hereto as Schedule 3.8. Such financial statements comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Corporation and
its consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments. For the
purposes hereof, the balance sheet of the Corporation as of June 30, 2007 is
referred to as the “Balance Sheet” and June 30, 2007 is referred to as the
“Balance Sheet Date”.
 
 
4

--------------------------------------------------------------------------------

 


5.9. Records and Books of Account. The records and books of account of the
Corporation reflect all material items of income and expense and all material
assets, liabilities and accruals, and have been, and to the Closing Date will
be, regularly kept and maintained in conformity with GAAP applied on a
consistent basis and delivered to the Purchaser on the Closing Date. Subsequent
to the Closing Date, the Corporation will assist the Purchaser in filing the
Corporation’s Form 10-QSB on September 30, 2007.


5.10. Absence of Undisclosed Liabilities. There are no liabilities or
obligations of the Corporation of any kind whatsoever, whether accrued, fixed,
absolute, contingent, determined or determinable, and including without
limitation (i) liabilities to former, retired or active employees of the
Corporation under any pension, health and welfare benefit plan, vacation plan or
other plan of the Corporation, (ii) tax liabilities incurred in respect of or
measured by income for any period prior to the close of business on the Balance
Sheet Date, or arising out of transactions entered into, or any state of facts
existing, as of the Closing Date, and (iii) contingent liabilities in the nature
of an endorsement, guarantee, indemnity or warranty, and there is no condition,
situation or circumstance existing or which has existed that would reasonably be
expected to result in any material liability of the Corporation.


5.11. Taxes.


(a) For purposes of this Agreement, “Tax” or “Taxes” refers to: (i) any and all
federal, state, local and foreign taxes, assessments and other governmental
charges, duties, impositions and liabilities relating to taxes, including taxes
based upon or measured by gross receipts, income, profits, sales, use and
occupation, and value added, ad valorem, transfer, franchise, withholding,
payroll, recapture, employment, excise and property taxes and escheatment
payments, together with all interest, penalties and additions imposed with
respect to such amounts and any obligations under any agreements or arrangements
with any other person with respect to such amounts and including any liability
for taxes of a predecessor entity; (ii) any liability for the payment of any
amounts of the type described in clause (i) as a result of being or ceasing to
be a member of an affiliated, consolidated, combined or unitary group for any
period (including, without limitation, any liability under Treas. Reg.
Section 1.1502-6 or any comparable provision of foreign, state or local law);
and (iii) any liability for the payment of any amounts of the type described in
clause (i) or (ii) as a result of any express or implied obligation to indemnify
any other person or as a result of any obligations under any agreements or
arrangements with any other person with respect to such amounts and including
any liability for taxes of a predecessor entity.


(b) (i) The Corporation has timely filed all federal, state, local and foreign
returns, estimates, information statements and reports (“Returns”) relating to
Taxes required to be filed by the Corporation with any Tax authority. All such
Returns are true, correct and complete in all material respects. The Corporation
has paid all Taxes shown to be due on such Returns. Except as listed on Schedule
5.11 hereto, the Corporation is currently the beneficiary of any extensions of
time within which to file any Returns. The Seller and the Corporation have
furnished and made available to the Purchaser complete and accurate copies of
all income and other Tax Returns and any amendments thereto filed by the
Corporation in the last three (3) years.
 
 
5

--------------------------------------------------------------------------------

 


(ii)  The Corporation, as of the Closing Date, will have withheld and accrued or
paid to the proper authority all Taxes required to have been withheld and
accrued or paid.


(iii)  The Corporation has not been delinquent in the payment of any Tax nor is
there any Tax deficiency outstanding or assessed against the Corporation. The
Corporation has not executed any unexpired waiver of any statute of limitations
on or extending the period for the assessment or collection of any Tax.


(iv)  There is no dispute, claim, or proposed adjustment concerning any Tax
liability of the Corporation either (A) claimed or raised by any Tax authority
in writing or (B) based upon personal contact with any agent of such Tax
authority, and there is no claim for assessment, deficiency, or collection of
Taxes, or proposed assessment, deficiency or collection from the Internal
Revenue Service or any other governmental authority against the Corporation
which has not been satisfied. The Corporation is not a party to nor has the
Corporation been notified in writing that it is the subject of any pending,
proposed, or threatened action, investigation, proceeding, audit, claim or
assessment by or before the Internal Revenue Service or any other governmental
authority, nor does the Corporation have any reason to believe that any such
notice will be received in the future. Neither the Internal Revenue Service nor
any state or local taxation authority has ever audited any income tax return of
the Corporation. The Corporation has not filed any requests for rulings with the
Internal Revenue Service. No power of attorney has been granted by the
Corporation or its Affiliates with respect to any matter relating to Taxes of
the Corporation. There are no Tax liens of any kind upon any property or assets
of the Corporation, except for inchoate liens for Taxes not yet due and payable.


(v)  The Corporation has no liability for any unpaid Taxes which has not been
paid or accrued for or reserved on the Financial Statements in accordance with
GAAP, whether asserted or unasserted, contingent or otherwise.


(vi)  There is no contract, agreement, plan or arrangement to which the
Corporation is a party as of the date of this Agreement, including but not
limited to the provisions of this Agreement, covering any employee or former
employee of the Corporation that, individually or collectively, would reasonably
be expected to give rise to the payment of any amount that would not be
deductible pursuant to Sections 280G, 404 or 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”). There is no contract, agreement, plan or
arrangement to which the Corporation is a party or by which it is bound to
compensate any individual for excise taxes paid pursuant to Section 4999 of the
Code.
 
 
6

--------------------------------------------------------------------------------

 


(vii)  The Corporation has not filed any consent agreement under Section 341(f)
of the Code or agreed to have Section 341(f)(2) of the Code apply to any
disposition of a subsection (f) asset (as defined in Section 341(f)(4) of the
Code) owned by the Corporation.


(viii)  The Corporation is not a party to, nor does it have any obligation
under, any tax-sharing, tax indemnity or tax allocation agreement or
arrangement.


(ix)  None of the Corporation assets are tax exempt use property within the
meaning of Section 168(h) of the Code.
 
5.12. Reserved.


5.13. Reserved.


5.14. Reserved.


5.15. Real Property Matters. The Corporation does not owns any real property as
of the date hereof and has not owned any real property during the three years
preceding the date hereof.
 
5.16. Reserved.


5.17. Reserved.


5.18. Reserved.


5.19. Banking and Personnel Lists. The Seller and the Corporation will deliver
to the Purchaser prior to the Closing Date the following accurate lists and
summary descriptions relating to the Corporation:


(i) The name of each bank in which the Corporation has an account or safe
deposit box and the names of all persons authorized to draw thereon or have
access thereto.


(ii) The names, current annual salary rates and total compensation for the
preceding fiscal year of all of the present directors and officers of the
Corporation, and any other employees whose current base accrual salary or
annualized hourly rate equivalent is $20,000 or more, together with a summary of
the bonuses, percentage compensation and other like benefits, if any, paid or
payable to such persons for the last full fiscal year completed, together with a
schedule of changes since that date, if any.
 
 
7

--------------------------------------------------------------------------------

 


(iii) A schedule of workers’ compensation payments of the Corporation over the
past five full fiscal years and the fiscal year to date, a schedule of claims by
employees the Corporation against the workers’ compensation fund for any reason
over such period, identification of all compensation and medical benefits paid
to date on each such claim and the estimated amount of compensation and medical
benefits to be paid in the future on each such claim.


(iv) The name of all pensioned employees of the Corporation whose pensions are
unfunded and are not paid or payable pursuant to any formalized pension
arrangements, their agent and annual unfunded pension rates.


(v) The name, address, telephone number, facsimile number, email address, the
name of the principal contact and all other relevant contact information of all
clients and customers of the Corporation.


5.20. Contracts. Except as would not have a material adverse effect on the
Corporation or its obligations, (i) all contracts, agreements and commitments of
the Corporation are valid, binding and in full force and effect, and
(ii) neither the Corporation nor, to the Seller’s knowledge, any other party to
any such contract, agreement, or commitment has materially breached any
provision thereof or is in default thereunder. The sale of the Shares by the
Seller in accordance with this Agreement will not result in the termination of
any contract, agreement or commitment of the Corporation, and immediately after
the Closing, each such contract, agreement or commitment will continue in full
force and effect without the imposition or acceleration of any burdensome
condition or other obligation on the Corporation resulting from the sale of the
Shares by the Seller. True and complete copies of all contracts of the
Corporation will be delivered to Purchaser at Closing.


5.21. Compliance With the Law. The Corporation is not in material violation of
any applicable federal, state, local or foreign law, regulation or order or any
other, decree or requirement of any governmental, regulatory or administrative
agency or authority or court or other tribunal (including, but not limited to,
any law, regulation order or requirement relating to securities, properties,
business, products, manufacturing processes, advertising, sales or employment
practices, terms and conditions of employment, occupational safety, health and
welfare, conditions of occupied premises, product safety and liability, civil
rights, or environmental protection, including, but not limited to, those
related to waste management, air pollution control, waste water treatment or
noise abatement). Except as set forth in Schedule 5.21, the Corporation has not
been and is not now charged with, or to the knowledge of the Seller or the
Corporation under investigation with respect to, any violation of any applicable
law, regulation, order or requirement relating to any of the foregoing, nor, to
the knowledge of Seller or the Corporation, are there any circumstances that
would reasonably be expected to give rise to any such violation. The Corporation
has filed all reports required to be filed with any governmental, regulatory or
administrative agency or authority.
 
 
8

--------------------------------------------------------------------------------

 


5.22. Litigation; Pending Labor Disputes.


(i) There are no legal, administrative, arbitration or other proceedings or
governmental investigations pending or, to the knowledge of Seller or the
Corporation, threatened, against the Seller or the Corporation, relating to the
Business or the Corporation or its properties (including leased property), or
the transactions contemplated by this Agreement, nor is there any basis known to
the Seller or the Corporation for any such action.


(ii) There are no judgments, decrees or orders of any court, or any governmental
department, commission, board, agency or instrumentality binding upon Seller or
the Corporation relating to the Business or the Corporation the effect of which
is to prohibit any business practice or the acquisition of any property or the
conduct of any business by the Corporation or which limit or control or
otherwise adversely affect its method or manner of doing business.


(iii) No work stoppage has occurred and is continuing or, to the knowledge of
Seller or the Corporation, is threatened affecting the Business, and no
representation question involving recognition of a collective bargaining agent
exists in respect of any employees of the Corporation.


(iv) There are no charges of discrimination (relating to sex, age, race,
national origin, handicap or veteran status) or unfair labor practices pending
or, to the knowledge of the Seller or the Corporation, threatened before any
governmental or regulatory agency or authority or any court relating to
employees of the Corporation.


5.23. Absence of Certain Changes or Events. The Corporation has not, since the
Balance Sheet Date, except as described on Schedule 5.23:


(i) Incurred any material obligation or liability (absolute, accrued, contingent
or otherwise) except for obligations or liabilities incurred in the ordinary
course, and any such obligation or liability incurred in the ordinary course
would not have a Material Adverse Effect, except for claims, if any, that are
adequately covered by insurance;


(ii) Discharged or satisfied any lien or encumbrance, or paid or satisfied any
obligations or liability (absolute, accrued, contingent or otherwise) other than
(a) liabilities shown or reflected on the Balance Sheet, and (b) liabilities
incurred since the Balance Sheet Date in the ordinary course of business that
would not have a Material Adverse Effect;
 
 
9

--------------------------------------------------------------------------------

 


(iii) Increased or established any reserve or accrual for taxes or other
liability on its books or otherwise provided therefor, except (a) as disclosed
on the Balance Sheet, or (b) as may have been required under generally accepted
accounting principles due to income earned or expense accrued since the Balance
Sheet Date and as disclosed to the Purchaser in writing;


(iv) Mortgaged, pledged or subjected to any lien, charge or other encumbrance
any of its assets, tangible or intangible;


(v) Sold or transferred any of its assets or cancelled any debts or claims or
waived any rights, except in the ordinary course of business and which would not
have a Material Adverse Effect;


(vi) Disposed of or permitted to lapse any patents or trademarks or any patent
or trademark applications material to the operation of its business;


(vii) Incurred any significant labor trouble or granted any general or uniform
increase in salary or wages payable or to become payable by it to any director,
officer, employee or agent, or by means of any bonus or pension plan, contract
or other commitment increased the compensation of any director, officer,
employee or agent, other than regularly scheduled increases that are consistent
with past practices;


(viii) Authorized any capital expenditure for real estate or leasehold
improvements, machinery, or equipment in excess of $10,000.00 in the aggregate;


(ix) Except for this Agreement, entered into any material transaction;


(x) Issued any stocks, bonds, or other corporate securities, or made any
declaration or payment of any dividend or any distribution in respect of its
capital stock; or


(xi) Experienced damage, destruction or loss (whether or not covered by
insurance) that would individually or in the aggregate have a Material Adverse
Effect or experienced any other material adverse change or changes individually
or in the aggregate that would have a Material Adverse Effect.


5.24. Employee Benefit Plans.


(a) Schedule 5.24 lists a description of the only Employee Programs (as defined
below) that have been maintained (as such term is further defined below) the
Corporation at any time during the five (5) years prior to the date hereof.


(b) Except as would not be expected to have a Material Adverse Effect, there has
not been any failure of any party to comply with any laws applicable with
respect to any Employee Program that has been maintained by the Corporation.
With respect to any Employee Programs now or heretofore maintained by the
Corporation, there has occurred no breach of any duty under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or other applicable
law which could result, directly or indirectly in any taxes, penalties or other
liability to the Purchaser, the Corporation or any affiliate (as defined below)
and that would not have a Material Adverse Effect. No litigation, arbitration,
or governmental administrative proceeding (or investigation) or other proceeding
(other than those relating to routine claims for benefits) that would not have a
Material Adverse Effect is pending or, to the knowledge of the Corporation or
Seller, threatened with respect to any such Employee Program.
 
 
10

--------------------------------------------------------------------------------

 


(c) Except as set forth in Schedule 3.24 attached hereto, the Corporation nor
any affiliate has ever (i) provided health care or any other non-pension
benefits to any employees after their employment was terminated (other than as
required by Part 6 of Subtitle B of Title I of ERISA) or has ever promised to
provide such post-termination benefits or (ii) maintained an Employee Program
provided to such employees subject to Title IV of ERISA, Section 401(a) or
Section 412 of Code, including, without limitation, any Multiemployer Plan.


(d) For purposes of this Section 5.24:
 
(i) “Employee Program” means (A) all employee benefit plans within the meaning
of ERISA Section 3(3), including, but not limited to, multiple employer welfare
arrangements (within the meaning of ERISA Section 3(40)), plans to which more
than one unaffiliated employer contributes and employee benefit plans (such as
foreign or excess benefit plans) which are not subject to ERISA; and (B) all
stock option plans, bonus or incentive award plans, severance pay policies or
agreements, deferred compensation agreements, supplemental income arrangements,
vacation plans, and all other employee benefit plans, agreements, and
arrangements not described in (A) above. In the case of an Employee Program
funded through an organization described in Code Section 501(c)(9), each
reference to such Employee Program shall include a reference to such
organization;


(ii) An entity “maintains” an Employee Program if such entity sponsors,
contributes to, or provides (or has promised to provide) benefits under such
Employee Program, or has any obligation (by agreement or under applicable law)
to contribute to or provide benefits under such Employee Program, or if such
Employee Program provides benefits to or otherwise covers employees of such
entity (or their spouses, dependents, or beneficiaries);


(iii) An entity is an “affiliate” of the Corporation for purposes of this
Section 5.24 if it would have ever been considered a single employer with the
Corporation under ERISA Section 4001(b) or part of the same “controlled group”
as the Corporation for purposes of ERISA Section 302(d)(8)(C); and
 
 
11

--------------------------------------------------------------------------------

 


(iv) “Multiemployer Plan” means a (pension or non-pension) employee benefit plan
to which more than one employer contributes and which is maintained pursuant to
one or more collective bargaining agreements.


5.25. Reserved.


5.26. Reserved.


5.27. Absence of Certain Commercial Practices. Except as described on Schedule
5.27, neither the Corporation nor the Seller has made any payment (directly or
by secret commissions, discounts, compensation or other payments) or given any
gifts to another business concern, to an agent or employee of another business
concern or of any governmental entity (domestic or foreign) or to a political
party or candidate for political office (domestic or foreign), to obtain or
retain business for the Corporation or to receive favorable or preferential
treatment, except for gifts and entertainment given to representatives of
customers or potential customers of sufficiently limited value and in a form
(other than cash) that would not be construed as a bribe or payoff.


5.28. Licenses, Permits, Consents and Approvals. The Corporation has, and at the
Closing Date will have, all licenses, permits or other authorizations of
governmental, regulatory or administrative agencies or authorities
(collectively, “Licenses”) required to conduct the Business and the absence of
any of which would have a Material Adverse Effect. All Licenses of the
Corporation are listed on Schedule 5.28 hereto. At the Closing, the Corporation
will have all such Licenses which are material to the conduct of the Business
and the absence of any of which would have a Material Adverse Effect, and will
have renewed all Licenses which would have expired in the interim. Except as
listed in Schedule 5.28, no registration, filing, application, notice, transfer,
consent, approval, order, qualification, waiver or other action of any kind
(collectively, a “Filing”) will be required as a result of the sale of the
Shares by Seller in accordance with this Agreement (a) to avoid the loss of any
License or the violation, breach or termination of, or any default under, or the
creation of any lien on any asset of the Corporation pursuant to the terms of,
any law, regulation, order or other requirement or any contract binding upon the
Corporation or to which any such asset may be subject, or (b) to enable
Purchaser (directly or through any designee) to continue the operation of the
Corporation and the Business substantially as conducted prior to the Closing
Date. All such Filings will be duly filed, given, obtained or taken on or prior
to the Closing Date and will be in full force and effect on the Closing Date.


5.29. Environmental Matters. Except as set forth on Schedule 5.29 hereto:
 
(a)  To the Seller’s knowledge, the operations of the Corporation are in
compliance with all applicable Laws promulgated by any governmental entity which
prohibit, regulate or control any hazardous material or any hazardous material
activity (“Environmental Laws”) and all permits issued pursuant to Environmental
Laws or otherwise except for where noncompliance or the absence of such permits
would not, individually or in the aggregate, have a Material Adverse Effect;
 
 
12

--------------------------------------------------------------------------------

 
 
(b)  To the Seller’s knowledge, the Corporation has obtained all permits
required under all applicable Environmental Laws necessary to operate the
Business; and
 
(c)  The Corporation has not the subject of any outstanding written order or
Contract with any governmental authority or person respecting Environmental Laws
or any violation or potential violations thereof.
 
5.30. Broker. Except as specified in Schedule 5.30, neither the Corporation nor
the Seller has retained any broker in connection with any transaction
contemplated by this Agreement. Purchaser and the Corporation shall not be
obligated to pay any fee or commission associated with the retention or
engagement by the Corporation or Seller of any broker in connection with any
transaction contemplated by this Agreement.


5.31. Related Party Transactions. Except as described in Schedule 5.31, all
transactions during the past five years between the Corporation and any current
or former shareholder or any entity in which the Corporation or any current or
former shareholder had or has a direct or indirect interest have been fair to
the Corporation as determined by the Board of Directors of each Corporation. No
portion of the sales or other on going business relationship of the Corporation
is exclusively dependent upon the friendship or the personal relationships
(other than those customary within business generally) of the Seller, except as
described in Schedule 5.31. During the past five (5) years, the Corporation has
not forgiven or cancelled, without receiving full consideration, any
indebtedness owing to it by the Seller.


5.32. Patriot Act. The Corporation and the Seller certify that the Corporation
has not been designated, and is not owned or controlled, by a “suspected
terrorist” as defined in Executive Order 13224. The Corporation and the Seller
hereby acknowledge that the Purchaser seeks to comply with all applicable laws
concerning money laundering and related activities. In furtherance of those
efforts, the Corporation and the Seller hereby represent, warrant and agree
that: (i) none of the cash or property that the Seller has contributed or paid
or will contribute or will contribute and pay to the Corporation has been or
shall be derived from, or related to, any activity that is deemed criminal under
United States law; and (ii) the business of the Corporation has been conducted
in material compliance with the United States Bank Secrecy Act, the United
States International Money Laundering Control Act of 1986 and the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001. The Seller shall promptly notify the Purchaser if any of these
representations ceases to be true and accurate regarding the Seller or the
Corporation. The Seller agrees to provide the Purchaser any additional
information regarding the Corporation that the Purchaser reasonably requests to
ensure compliance with all applicable laws concerning money laundering and
similar activities.
 
 
13

--------------------------------------------------------------------------------

 


5.33. Disclosure. All statements contained in any contract, schedule, closing
certificate, opinion, or other closing document delivered by or on behalf of the
Seller or the Corporation pursuant hereto or in connection with the transactions
contemplated hereby shall be deemed representations and warranties by the Seller
and the Corporation herein. No statement, representation or warranty by the
Seller or the Corporation in this Agreement or in any contract, schedule,
closing certificate, opinion, or other closing document furnished or to be
furnished to the Purchaser pursuant hereto or in connection with the
transactions contemplated hereby contains or will contain any untrue statement
of a material fact or omits or will omit to state a material fact required to be
stated therein or necessary to make the statements contained therein not
misleading or necessary in order to provide a prospective purchaser of the
business the Corporation with full and fair disclosure concerning the
Corporation, the Business and the Corporation’s affairs.
 
5.34.  Voluntary Nature of Transaction. The sale by the Seller to the Purchaser
of the Shares is made freely and voluntarily by the Seller. The Seller, in
selling the Shares to the Purchaser, is not acting under fraud, duress, menace,
or undue influence.
 


6. Purchaser’s Representations, Warranties, and Covenants. The Purchaser
represents and warrants to the Seller and covenants with the Seller the
following, the truth and accuracy of each of which shall constitute a condition
precedent to the obligations of the Seller pursuant hereto:


6.1  Validity of Agreement. This Agreement is valid and obligates the Purchaser.
The Purchaser has full and complete power and authority to purchase the Shares,
as contemplated by the provisions of this Agreement. The person signing and
delivering this Agreement for and on behalf of the Purchaser has the capacity,
and has been authorized, empowered, and instructed, to sign and deliver this
Agreement. The execution and delivery of this Agreement by the Purchaser and the
consummation of the transaction contemplated by this Agreement has been duly
authorized and approved by the requisite authority of the Purchaser, and no
other action by the Purchaser is necessary to approve this Agreement or approve
the consummation of that transaction.


6.2  Brokerage and Finder's Fees. The Purchaser has not incurred any liability
to any broker, finder, or agent for any brokerage fees, finder's fees, or
commissions with respect to the transaction contemplated by the provisions of
this Agreement, except as described in Schedule 6.2.


6.3   Voluntary Nature of Transaction. The Purchaser’s purchase of the Shares is
made freely and voluntarily by the Purchaser. The Purchaser, in purchasing the
Shares, is not acting under fraud, duress, menace, or undue influence.
 
 
14

--------------------------------------------------------------------------------

 


6.4  Restricted Securities. The Purchaser is aware that the Seller acquired the
Shares in a transaction which was exempt from the registration and prospectus
delivery requirements of the Securities Act of 1933 (the “Act”); and, therefore,
the Shares are “restricted securities” (as that term is contemplated by the
provisions of Rule 144 promulgated pursuant to the Act). Additionally, the
Purchaser understands that the Shares cannot be sold, assigned, transferred, or
conveyed (a) without registration pursuant to (i) the Act and (ii) relevant
state securities acts or, alternatively, (b) in a transaction exempt from such
registration.
 
6.5  Organization and Qualification of the Purchaser. The Purchaser is a
corporation duly organized, validly existing, and in good standing pursuant to
the laws of its jurisdiction of incorporation.


6.6  Reserved.


7. Closing Procedures


7.1 Resignation as Director/Officer of the Corporation. The Seller shall deliver
or cause to be delivered to the Purchaser that letter of resignation of the
Seller, subject to Section 14(f) of the Exchange Act, as which the Seller
resigns as a member of the Board of Directors of the Corporation as well as a
letter of resignation of the Seller in which he resigns as an officer of the
Corporation. An Information Statement in connection with the intended
appointment of one new member of the Corporation’s Board of Directors shall
thereafter be mailed to stockholders of the Company pursuant to Section 14(f) of
the Exchange Act and Rule 14(f)(1) thereunder.


7.2  Reserved. 


8. Indemnification.


8.1  Provisions for Benefit of the Purchaser. 


(i) In the event Seller breaches (or in the event any third party alleges facts
that, if true, would mean Seller has breached) any of its representations,
warranties, and covenants contained herein, for a period of 18 months following
the Closing Date (the “Survival Period”), then the Seller shall indemnify the
Purchaser from and against the entirety of any Adverse Consequences the
Purchaser may suffer through and after the date of the claim for indemnification
(including any Adverse Consequences the Purchaser may suffer after the end of
the Survival Period) resulting from, arising out of, relating to, in the nature
of, or caused by the breach (or the alleged breach). For purposes of this
Agreement, “Adverse Consequences” means all actions, suits, proceedings,
hearings, investigations, charges, complaints, claims, demands, injunctions,
judgments, orders, decrees, rulings, damages, dues, penalties, fines, costs,
amounts paid in settlement, liabilities, obligations, taxes, liens, losses, lost
value, expenses, and fees, including court costs and attorneys' fees and
expenses.
 
 
15

--------------------------------------------------------------------------------

 


(ii) The Seller shall indemnify the Purchaser from and against the entirety of
any Adverse Consequences the Purchaser or the Corporation may suffer resulting
from, arising out of, relating to, in the nature of, or caused by any liability
of the Corporation (whether or not accrued or otherwise disclosed) (x) for any
taxes of the Corporation with respect to any tax year or portion thereof ending
on or before the Closing Date (or for any Tax year beginning before and ending
after the Closing Date to the extent allocable to the portion of such period
beginning before and ending on the Closing Date) and (y) for the unpaid taxes of
any person (other than the Corporation) under Section 1.1502-6 of the
Regulations adopted under the Code (or any similar provision of state, local, or
foreign law), as a transferee or successor, by contract, or otherwise.


(iii) The Seller shall indemnify the Purchaser from and against the entirety of
any liabilities arising out of the ownership of the Shares or operation of the
Corporation prior to the Closing.


(iv) The Seller shall indemnify the Purchaser from and against the entirety of
any Adverse Consequences the Purchaser or the Corporation may suffer resulting
from, arising out of, relating to, in the nature of, or caused by any
indebtedness or other liabilities of the Corporation existing as of the Closing
Date.


8.2  Indemnification Provisions for Benefit of the Seller. In the event the
Purchaser breaches (or in the event any third party alleges facts that, if true,
would mean the Purchaser has breached) any of its representations, warranties,
and covenants contained herein, during the Survival Period above, provided that
the Seller makes a written claim for indemnification against the Purchaser
within the Survival Period, then the Purchaser shall indemnify the Seller from
and against the entirety of any Adverse Consequences the Seller may suffer
through and after the date of the claim for indemnification (including any
Adverse Consequences the Seller may suffer after the end of any applicable
Survival Period) resulting from, arising out of, relating to, in the nature of,
or caused by the breach (or the alleged breach).
 
8.3  Matters Involving Third Parties.
 
(i) If any third party shall notify any Party (the “Indemnified Party“) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Section 8, then the Indemnified Party shall promptly notify each Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced.
 
 
16

--------------------------------------------------------------------------------

 
 
(ii) Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within 10 days after the Indemnified Party has
given notice of the Third Party Claim that the Indemnifying Party will indemnify
the Indemnified Party from and against the entirety of any Adverse Consequences
the Indemnified Party may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the Third Party Claim, (B) the Indemnifying Party
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have the financial resources
to defend against the Third Party Claim and fulfill its indemnification
obligations hereunder, (C) the Third Party Claim involves only money damages and
does not seek an injunction or other equitable relief, (D) settlement of, or an
adverse judgment with respect to, the Third Party Claim is not, in the good
faith judgment of the Indemnified Party, likely to establish a precedential
custom or practice adverse to the continuing business interests of the
Indemnified Party, and (E) the Indemnifying Party conducts the defense of the
Third Party Claim actively and diligently.
 
(iii) So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 8.3(ii) above, (A) the Indemnified Party
may retain separate co-counsel at its sole cost and expense and participate in
the defense of the Third Party Claim, (B) the Indemnified Party will not consent
to the entry of any judgment or enter into any settlement with respect to the
Third Party Claim without the prior written consent of the Indemnifying Party
(not to be withheld unreasonably), and (C) the Indemnifying Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnified
Party (not to be withheld unreasonably).
 
(iv) In the event any of the conditions in Section 8.3(ii) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including attorneys' fees and
expenses), and (C) the Indemnifying Parties will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this Section 8.
 
8.4  Other Indemnification Provisions. The Seller hereby indemnifies the
Corporation against any and all claims that may be filed by a current or former
officer, director or employee of the Seller by reason of the fact that such
person was a director, officer, employee, or agent of the Corporation or was
serving the Corporation at the request of the Seller or the Corporation as a
partner, trustee, director, officer, employee, or agent of another entity,
whether such claim is for accrued salary, compensation, indemnification,
judgments, damages, penalties, fines, costs, amounts paid in settlement, losses,
expenses, or otherwise and whether such claim is pursuant to any statute,
charter document, bylaw, agreement, or otherwise) with respect to any action,
suit, proceeding, complaint, claim, or demand brought against the Corporation
(whether such action, suit, proceeding, complaint, claim, or demand is pursuant
to an agreement, applicable law, or otherwise).
 
 
17

--------------------------------------------------------------------------------

 
 
9. Amendment. This Agreement may be amended by the Purchaser and the Seller by
action taken at any time. This Agreement may not be amended, except by an
instrument in writing signed for and on behalf of the Purchaser and the Seller.


10. Further Assurances. Each party, at any time and from time to time, at
another party’s request, shall execute, acknowledge, and deliver any and all
instruments and take any and all action that may be necessary or appropriate to
carry out, perform, and effectuate the intents and purposes of this Agreement.


11. Captions and Interpretations. Captions of the sections and paragraphs of
this Agreement are for convenience and reference only, and the words specified
therein shall in no way be held to explain, modify, or aid in the
interpretation, construction, or meaning of the provisions of this Agreement.
The language of this Agreement, in all cases, shall be construed in accordance
of the fair meaning of that language, as if prepared by both parties and not
strictly for or against either party. The rule of construction which requires a
court to resolve any ambiguities against the drafting party shall not apply to
interpreting the provisions of this Agreement.


12. Governmental Rules and Regulations. The transaction contemplated by the
provisions of this Agreement is, and shall remain, subject to any and all
present and future orders, rules, and regulations of any duly constituted
authority having jurisdiction of that transaction.


13. Severability. In the event any part of this Agreement, for any reason, is
determined by a court of competent jurisdiction to be invalid, such
determination shall not affect the validity of any remaining parts of this
Agreement, which remaining parts shall remain in full force and effect as if
this Agreement has been executed with the invalid parts eliminated. It is hereby
declared the intention of the parties that they would have executed the
remaining parts of this Agreement without including any such part which, for any
reason, may be hereinafter determined to be invalid.


14. Execution in Counterparts. This Agreement may be prepared in multiple copies
and forwarded to each of the parties for signature. All of the signatures of the
parties may be affixed to one copy or to separate copies of this Agreement, and
when all such copies are received and signed by both parties, those copies shall
constitute one agreement which is not otherwise separable or divisible.


[SIGNATURE PAGE TO FOLLOW]
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties to this Stock Purchase Agreement have executed
and delivered this Stock Purchase Agreement of the date specified in the
preamble of this Agreement.
 
FOUNTAINHEAD CAPITAL
MANAGEMENT LIMITED,
a Jersey, Channel Islands corporation


By: ________________________________
Its:  President


By: ________________________________
Its: Secretary




GEOFFREY GREENWOOD


________________________________




YACHT FINDERS, INC.,
a Delaware corporation


By:______________________________ 
Its: President


By: ________________________________
Its: Secretary
 
 
19

--------------------------------------------------------------------------------

 


Schedule A
 
Wire Instructions - Greenwood Capital, LLC
 
BANK: Bank of America, Santa Barbara, CA
ABA: 026009593
BENEFICIARY: Greenwood Capital, LLC
ACCOUNT: 02147-42802
 
 
20

--------------------------------------------------------------------------------

 

Schedule 5.2 - None
 
Schedule 5.3 - None
 
Schedule 5.7 - None
 
Schedule 5.8 - None
 
Schedule 5.11 - None
 
Schedule 5.21 - None
 
Schedule 5.23 - None
 
Schedule 5.24 - None
 
Schedule 5.27 - None
 
Schedule 5.28 - None
 
Schedule 5.29 - None
 
Schedule 5.30 - None
 
Schedule 5.31 - None
 
Schedule 6.2 - $25,000 in finders fees are to be paid to Craig Seligman


 
21

--------------------------------------------------------------------------------

 